Citation Nr: 0001931	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  99-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for left 
common carotid artery subclavian bypass surgery as a result 
of VA treatment.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
lumbar spine stenosis as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating action of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 1999, the veteran and his wife testified at a 
videoconference hearing before the undersigned Member of the 
Board.  A transcript of that hearing is associated with the 
record.  At that hearing, the veteran withdrew the issue of 
entitlement to benefits under 38 U.S.C.A. § 1151 for Coumadin 
skin necrosis as a result of VA treatment.  See Transcript 
(t.) page 18.  Thus, the issues presently before the Board 
are limited to those noted on the title page.  


REMAND

The veteran submitted a claim for benefits in November 1997, 
alleging that he underwent left common carotid artery 
subclavian bypass surgery and suffered lumbar spine stenosis 
as a result of VA treatment.  He essentially contends that 
these conditions resulted from VA failure to provide adequate 
treatment for his complaints.

The governing statutory law, set forth at 38 U.S.C.A. § 1151 
(West 1991), provides that, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1999).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1). Compensation 
is not payable if additional disability or death is a result 
of the continuance or natural progress of the injury or 
disease for which the veteran was hospitalized and/or 
treated. 38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

In order to avoid possible misunderstanding as to the 
governing law, the Board notes that earlier interpretations 
of the statute and regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  In 
the present case, the veteran's claim was filed after October 
1, 1997.  Thus, evidence of VA negligence or an unforeseen 
event would be required in order for this claim to be 
granted.  

As indicated above, the veteran contends that VA was 
negligent in its treatment of him which led to left common 
carotid artery subclavian bypass surgery and lumbar spine 
stenosis, for which he claims entitlement to benefits under 
38 U.S.C.A. § 1151.

From a review of the claims folder, it does not appear that 
all of the VA treatment records pertinent to the appellant's 
claim are of record.  For example, at the October 1999 
videoconference hearing, the veteran and his wife testified 
that the veteran had complained of dizziness to VA physicians 
as early as 1982, but the complaints were dismissed.  While 
the claims folder includes one notation dated in 1982, it is 
unclear whether there are other records from that time which 
can be obtained.  The Board further notes that a March 1997 
notation within the records refers to a 4 vessel cerebral 
angiogram performed within the previous several days; 
however, a copy of that test itself is not associated with 
the record.  In addition, the veteran was recently treated at 
two different VA facilities (one in West Virginia and one in 
Pennsylvania) and attempts should be made to obtain all 
pertinent treatment records.  As VA adjudicators are deemed 
to have constructive notice of such records, a remand is 
necessary.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
RO must make every effort to obtain copies of the missing 
records so that they can be given full consideration in the 
adjudicatory process.  38 C.F.R. § 19.9. 

The Board further notes that there may be additional private 
treatment records which have not been associated with the 
record.  The veteran testified at the October 1999 hearing 
that one of the physicians who treated him at West Virginia 
University (WVU) Hospital had apparently questioned the 
adequacy of the treatment received by the veteran at VA.  
(See t. pp. 9-10).  It is unclear whether that physician is 
still employed at that facility.  (See t. pg. 15).  
Nevertheless, to date, no action has been taken to obtain a 
statement from this physician, who apparently supports the 
veteran's contentions.  That action must be undertaken before 
a final disposition of the veteran's claim is entered by the 
Board.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, an attempt should be made to determine that 
complete treatment records have been obtained from WVU 
Hospital. 

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to advise 
him that he may obtain and submit copies 
of records pertinent to medical treatment 
received from any private (non-VA) 
medical facilities since November 1997 
for the disabilities at issue, to include 
any records which he wishes to submit to 
supplement the private medical evidence 
already of record.  The RO should also 
advise the veteran that he may obtain and 
submit a written statement from the WVU 
physician who questioned the adequacy of 
the VA treatment or from any other 
physician.  If the RO receives any 
additional evidence, it should be 
associated with the claims folder.  

2.  The RO should obtain all volumes of 
VA records pertaining to treatment 
afforded the veteran from 1982 until the 
present, to include the report of a 
cerebral arteriogram, conducted on 
approximately March 4, 1997 at a 
Pittsburgh VA medical center.  This 
should include complete, original 
clinical records from all VA facilities.  
The RO should request any hospital 
summary reports, doctors orders, nurses 
notes and reports of operations 
performed.  

3.  After completing the foregoing, the 
RO should again review the appellant's 
claim, under the applicable law and 
regulation.  If it is determined that a 
well-grounded claim has been presented, 
the RO should undertake all appropriate 
development.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


